DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 10-4-2021.  Claims 1-19 canceled.  Claims 20-38 new.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 20, 22, 27-30, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibori 2007/0086612 in view of Roberts 2015/0208149

Regarding claim 20,  Nishibori discloses an acoustic apparatus that transmits acoustic waves to a human body, the acoustic apparatus plate (Abstract, Figs 1, 3-6, para [15-23, 49-61]) comprising: 
a three-dimensional network structural body that is an aggregate of filaments that are made of a resilient resin (Fig 4a-c, a cushion 20 comprising a resin body with a spring structure 10 comprising a three-dimensional structure, abstract, [84]), 
each randomly looped or curled (Abstract, para [83] discloses gathering random loops or curls of continuous filaments made from a thermoplastic resin, preferably the three dimensional structure having the same structure of the resin body with the spring structure 10),
 fused to each other (para 103] discloses a resin body with spring structure 10 is prepared as follows: filaments 12 constituting a bundle of filaments 113 are formed into random loop, adjacent random loops are brought into contact each other to be fuses), and 
intertwined with each other (para [57, 109]] discloses the filaments 12 take the form of loops and adjacent body loops of the filaments entwine and gather with each other); 
a plurality of speakers (para [82, 85] Figs 4 -6 discloses speakers 23 to 43) that generate the acoustic waves.

Nishibori does not disclose the board-like resonance board includes a plurality of wooden boards.
However, Nishibori’s para [83] discloses that various materials such as plastic plate, honeycomb structure, iron, plywood can be used for the embedded plate 60 and the base plate 61 used herein.  
It would have been obvious to include a various materials such as plastic plate, honeycomb structure, iron, plywood can be used for the embedded plate 60 and the base plate 61 used herein.  While making resonance plates in the manner of wood plate plus metal plate and mounting sound sources on the side of the metal plate was just a matter of design choice, for the purpose of improved sound effects, see Nishibori’s para [81].

wherein the three-dimensional network structural body has a front surface that is held in direct or indirect contact with the human body (Fig 4a-c front surface of cushion 20, and spring structure 10), and 
an inner surface (Figs 4a-c inner surface of cushion 20 and spring structure 10) that faces the front surface, 
wherein the plurality of speakers (Figs 4a-c speakers 32-43) respectively include 
vibrating portions (Figs 4a-c shows speakers 32-43 with vibrating portions) that face the inner surface of the three-dimensional network structural body, and
 frame portions (para [72] Fig 3, frame 25 of speaker, and para [81] discloses the speaker may be contained in a box made of plastic or the like for holding the speaker) that respectively hold the vibrating portions while allowing the vibrating portions to vibrate.

Nishibori does not discloses wherein the frame portions are mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material, the board-like resonance board includes a plurality of wooden boards that correspond one on one to the plurality of speakers, and a board member to which the plurality of wooden boards are mounted, wherein the frame portions of the plurality of speakers are mounted respectively to one side surfaces of corresponding ones of the plurality of wooden boards through intermediation of the resilient mounting material, and 
the plurality of wooden boards mounted respectively to the frame portions each have another side surface that faces the one side surface of a corresponding one of the plurality of wooden boards, and that is mounted to one side surface of the board member through intermediation of the resilient mounting material.

Roberts discloses wherein the frame portions are mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material (para [24, 68, 72] teaches a plurality of layers 40. Each layer 40 may be metal, wood or wood based material. An adhesive may also be provided between the layers 40);
 the board-like resonance board includes a plurality of wooden boards (Figs 5-8, 10, teaches loudspeaker is made by assembling the layers 40 as a stack, along with the rear plate 51 and the front plate 52, multiple layers 40.  Each layer 40 is a wood-based material such as plywood, see para [68]) that correspond one on one to the plurality of speakers adhesive (Fig 10 shows the plurality of loudspeaker drivers 60 and 102, see para [89] and para [90-91] teaches different loudspeaker drivers are mounted with layers 40), and
 a board member to which the plurality of wooden boards are mounted (para [24, 72] teaches an adhesive may also be provided between the successive layers; such an adhesive will ensure an airtight seal), 
wherein the frame portions of the plurality of speakers are mounted respectively to one side surfaces of corresponding ones of the plurality of wooden boards through intermediation of the resilient mounting material (Fig 10, plurality of loudspeakers 60 and 102 are in position mounted on the multiple layers 40/wood boards stack along with the rear plate 51 and the front plate 52), and 
the plurality of wooden boards (Fig 8, the plurality of wooden boards/layers 40, para [68, 76]) mounted respectively to the frame portions each have another side surface that faces the one side surface of a corresponding one of the plurality of wooden boards (Fig 8 shows front plate 51 and rear plate 52 faces the plurality of wooden boards/layers 40), and that is mounted to one side surface of the board member through intermediation of the resilient mounting material (para [24, 68, 72] teaches a plurality of layers 40. Each layer 40 may be metal, wood or wood based material. An adhesive may also be provided between the layers 40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate wherein the frame portions are mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material, the board-like resonance board includes a plurality of wooden boards that correspond one on one to the plurality of speakers, and a board member to which the plurality of wooden boards are mounted, wherein the frame portions of the plurality of speakers are mounted respectively to one side surfaces of corresponding ones of the plurality of wooden boards through intermediation of the resilient mounting material Nishibori’s invention as taught by Roberts . The motivation of using the adhesive will ensure an airtight seal, the airtight cavity produce by multiple layers.
Regarding claim 22,  Nishibori discloses an acoustic apparatus that transmits acoustic waves to a human body, the acoustic apparatus (Abstract, Figs 1, 3-6, para [15-23, 49-61]) comprising: 
a three-dimensional network structural body that is an aggregate of filaments that are made of a resilient resin (Fig 4a-c, a cushion 20 comprising a resin body with a spring structure 10 comprising a three-dimensional structure, abstract, [84]), 
each randomly looped or curled (Abstract, para [83] discloses gathering random loops or curls of continuous filaments made from a thermoplastic resin, preferably the three dimensional structure having the same structure of the resin body with the spring structure 10),
fused to each other (para [103] discloses a resin body with spring structure 10 is prepared as follows: filaments 12 constituting a bundle of filaments 113 are formed into random loop, adjacent random loops are brought into contact each other to be fuses), and           
intertwined with each other (para [57, 109]] discloses the filaments 12 take the form of loops and adjacent body loops of the filaments contact, entwine and gather with each other); 
an at least one speaker (para [82, 85] Figs 4 -6 discloses speakers 23 to 43) that generates the acoustic waves; and
 a board-like resonance board (para [83] discloses that various materials such as plastic plate, honeycomb structure, iron, plywood can be used for the embedded plate 60 and the base plate 61 used herein.  
wherein the three-dimensional network structural body has a front surface that is held in direct or indirect contact with the human body (Fig 4a-c front surface of cushion 20, and spring structure 10), and 
   an inner surface (Figs 4a-c inner surface of cushion 20 and spring structure 10) that faces the front surface, 
wherein the at least one speaker (Figs 4a-c speakers 32-43) includes a vibrating portion (Figs 4a-c shows speakers 32-43 with vibrating portions) that faces the inner surface of the three-dimensional network structural body, and 
a frame portion (para [72] Fig 3, frame 25 of speaker, and para [81] discloses the speaker may be contained in a box made of plastic or the like for holding the speaker) that holds the vibrating portion while allowing the vibrating portion to vibrate;

Nishibori discloses a board-like resonance board, the board-like resonance board includes a wooden board and a metal board (para [83] discloses that various materials such as plastic plate, honeycomb structure, iron/metal, plywood can be used for the embedded plate 60 and the base plate 61 used herein).
Nishibori does not disclose wherein the frame portion is mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material, the metal board covers at least a part of one side surface of the wooden board, and the frame portion is mounted to one side surface of the metal board through intermediation of the resilient mounting material.

Roberts discloses wherein the frame portion is mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material (para [24, 68, 72] teaches a plurality of layers 40. Each layer 40 may be metal, wood or wood based material. An adhesive may also be provided between the layers 40).

Roberts discloses an adhesive may also be provides between the wood layers 40.  
	The primary reference Nishibori discloses metal layer that embedded in plate 61 and 63. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the metal layer of Nishibori mounted to one side surface of the at least a part of one side surface of the wooden board through intermediation of the resilient mounting material as taught by Roberts. The motivation of using the adhesive will ensure an airtight seal, the airtight cavity produce by multiple layers.

Regarding claim 27,  Nishibori discloses the metal board (para [83] discloses that various materials such as plastic plate, honeycomb structure, iron/metal, plywood can be used for the embedded plate 60 and the base plate 61 used herein).
Nishibori does not clearly disclose wherein the metal board is a copper board. 
Examiner takes official notice, wherein the metal board is a copper board was well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the metal board is a copper board in Nishibori’s invention as modified by Roberts, in order improve the acoustic apparatus that transmits acoustic waves to a human body.

Regarding claim 28,  Nishibori discloses the acoustic apparatus according to any one of claim 20, 
wherein the three-dimensional network structural body (Fig 4a-c, a cushion 20 comprising a resin body with a spring structure 10 comprising a three-dimensional structure, abstract, [84]) has a rear surface (Fig 4b a rear surface is above plate 63) that faces the front surface Fig 4a-c front surface of cushion 20, and spring structure 10), and that is farther from the front surface than from the inner surface (Figs 4b inner surface of cushion 20 and spring structure 10), and
 inner side surfaces (Fig4b inner surface of cushion 20 and spring structure 10) that surround the speaker (Fig 4b speakers 32-43) between the inner surface and the rear surface, and
 wherein the speaker (Fig 4b speakers 32-43) is housed in an interior space surrounded by the inner surface and the inner side surfaces of the three-dimensional network structural body (Fig 4a-c, a cushion 20 comprising a resin body with a spring structure 10 comprising a three-dimensional structure, abstract, [84]), and
 by the one side surface of the board-like resonance board (para [83] discloses that various materials such as plastic plate, honeycomb structure, iron, plywood can be used for the embedded plate 60 and the base plate 61 used herein)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 29,  Nishibori discloses the acoustic apparatus according to claim 28, wherein the rear surface of the three-dimensional network structural body (Fig 4a-c, a cushion 20 comprising a resin body with a spring structure 10 comprising a three-dimensional structure, abstract, [84]) is mounted to the one side surface of the board-like resonance board (para [83] discloses that various materials such as plastic plate, honeycomb structure, iron, plywood can be used for the embedded plate 60 and the base plate 61 used herein)
Nishibori does not disclose the rear surface mounted to the one side surface of the board-like resonance board through intermediation of the resilient mounting material.
Roberts discloses the rear surface mounted to the one side surface of the board-like resonance board through intermediation of the resilient mounting material (para [24, 68, 72] teaches a plurality of layers 40. Each layer 40 may be metal, wood or wood based material. An adhesive may also be provided between the layers 40).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the rear surface mounted to the one side surface of the board-like resonance board through intermediation of the resilient mounting material to Nishibori’s metal layer as taught by Roberts.  The motivation of using the adhesive will ensure an airtight seal, the airtight cavity produce by multiple layers.
Regarding claim 30,  Nishibori discloses the acoustic apparatus according to claim 20, wherein the resilient mounting material is a thermoplastic elastomer including ethylene-vinyl acetate copolymer (see para [66]), or glue.
Regarding claim 36,  Nishibori discloses an acoustic apparatus that transmits acoustic waves to a human body(Abstract, Figs 1, 3-7, para [15-23, 49-61]), the acoustic apparatus comprising: 
a three-dimensional network structural body that is an aggregate of filaments that are made of a resilient resin (Fig 4a-c, a cushion 20 comprising a resin body with a spring structure 10 comprising a three-dimensional structure, abstract, [84]), 
each randomly looped or curled (Abstract, para [83] discloses gathering random loops or curls of continuous filaments made from a thermoplastic resin, preferably the three dimensional structure having the same structure of the resin body with the spring structure 10),
fused to each other (para 103] discloses a resin body with spring structure 10 is prepared as follows: filaments 12 constituting a bundle of filaments 113 are formed into random loop, adjacent random loops are brought into contact each other to be fuses), and 
intertwined with each other (para [57, 109]] discloses the filaments 12 take the form of loops and adjacent body loops of the filaments contact, entwine and gather with each other); 
an at least one speaker (para [82, 85] Figs 4 -6 discloses speakers 23 to 43) that generates the acoustic waves; and
 a board-like resonance board (para [83] discloses that various materials such as plastic plate, honeycomb structure, iron, plywood can be used for the embedded plate 60 and the base plate 61 used herein), 
 wherein the three-dimensional network structural body has a front surface that is held in direct or indirect contact with the human body, and an inner surface that faces the front surface, 
wherein the at least one speaker includes a vibrating portion that faces the inner surface of the three-dimensional network structural body (Fig 4a-c front surface of cushion 20, and spring structure 10), and
 a frame portion (para [72] Fig 3, frame 25 of speaker, and para [81] discloses the speaker may be contained in a box made of plastic or the like for holding the speaker) that holds the vibrating portion while allowing the vibrating portion to vibrate, and
Nishibori does not discloses wherein the frame portion is mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material.
Roberts wherein the frame portion is mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material (para [24, 68, 72] teaches a plurality of layers 40. Each layer 40 may be metal, wood or wood based material. An adhesive may also be provided between the layers 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the frame portion is mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material in Nishibori’s invention as taught by Roberts. The motivation of using the adhesive will ensure an airtight seal, the airtight cavity produce by multiple layers.

Regarding claim 37,  Nishibori as modified by Roberts teaches the acoustic apparatus according to claim 36, wherein the board-like resonance board includes a wooden board (Figs 5-8, 10, teaches loudspeaker is made by assembling the layers 40 as a stack, along with the rear plate 51 and the front plate 52, multiple layers 40.  Each layer 40 is a wood-based material such as plywood, see para [68]), and
 the frame portion (Fig 8 shows front plate 51 and rear plate 52 faces the plurality of wooden boards/layers 40) is mounted to one side surface of the wooden board through intermediation of the resilient mounting material (para [24, 68, 72] teaches a plurality of layers 40. Each layer 40 may be metal, wood or wood based material. An adhesive may also be provided between the layers 40). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the frame portion is mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material in Nishibori’s invention as taught by Roberts. The motivation of using the adhesive will ensure an airtight seal, the airtight cavity produce by multiple layers.

5.	Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nishibori 2007/0086612 in view of Roberts 2015/0208149 further in view of Honda 4,169,516

Regarding claim 31,  Nishibori discloses an acoustic system, comprising: 
a body portion (Fig 1 a body portion/a sofa 1, para [52]) having a support surface that supports at least the back of a human body (Abstract, Figs 1, 3-7, para [15-23, 49-61]); and
 a board-like base member (Figs 4a-4b base plate 61, para [83-84]) on which the body portion is placed,  
 wherein the body portion (Fig 1, the body portion/ the sofa 1, para [52]) includes 
an acoustic apparatus comprising a three-dimensional network structural body that is an aggregate of filaments that are made of a resilient resin (Fig 4a-c, a cushion 20 comprising a resin body with a spring structure 10 comprising a three-dimensional structure, abstract, [84]), 
each randomly looped or curled (Abstract, para [83] discloses gathering random loops or curls of continuous filaments made from a thermoplastic resin, preferably the three dimensional structure having the same structure of the resin body with the spring structure 10),
fused to each other (para 103] discloses a resin body with spring structure 10 is prepared as follows: filaments 12 constituting a bundle of filaments 113 are formed into random loop, adjacent random loops are brought into contact each other to be fuses), and 
intertwined with each other (para [57, 109]] discloses the filaments 12 take the form of loops and adjacent body loops of the filaments contact, entwine and gather with each other); 
a plurality of speakers (para [82, 85] Figs 4 -6 discloses speakers 23 to 43) that generate the acoustic waves; and 
a board-like resonance board (para [83] discloses that various materials such as plastic plate, honeycomb structure, iron/metal, plywood can be used for the embedded plate 60 and the base plate 61 used herein), 
wherein the three-dimensional network structural body has a front surface that is held in direct or indirect contact with the human body (Fig 4a-c front surface of cushion 20, and spring structure 10), and
 an inner surface (Figs 4a-c inner surface of cushion 20 and spring structure 10) that faces the front surface (Fig 4a-c front surface of cushion 20, and spring structure 10), 
wherein the plurality of speakers (Fig 4b speakers 32-43) respectively include vibrating portions that face the inner surface of the three-dimensional network structural body (Fig 4a-c, a cushion 20 comprising a resin body with a spring structure 10 comprising a three-dimensional structure, abstract, [84]), and
 frame portions (para [72] Fig 3, frame 25 of speaker, and para [81] discloses the speaker may be contained in a box made of plastic or the like for holding the speaker) that respectively hold the vibrating portions while allowing the vibrating portions to vibrate;
the acoustic apparatus transmitting the acoustic waves to the human body through the support surface (Abstract, Figs 1, 3-6, para [15-23, 49-61]), and a holding portion that holds the acoustic apparatus (Figs1,  5-6 cushion 20, embedded plate 60 comprising the cavity 23 is put on a base plates 61 for holding speakers 32 to 43, para [82-83]), and
 wherein the base member (Fig 4a-4b the base plate 63, [83-84]) includes a first board member (Fig 4a a first board member/a base plate 61 includes a first embedded plate 60, para [83-84]).
Nishibori does not discloses wherein the frame portions are mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material,
 the board-like resonance board includes a plurality of wooden boards that correspond one on one to the plurality of speakers, and
 a board member to which the plurality of wooden boards are mounted, 
wherein the frame portions of the plurality of speakers are mounted respectively to one side surfaces of corresponding ones of the plurality of wooden boards through intermediation of the resilient mounting material, and 
the plurality of wooden boards mounted respectively to the frame portions each have another side surface that faces the one side surface of a corresponding one of the plurality of wooden boards, and that is mounted to one side surface of the board member through intermediation of the resilient mounting material, 
a second board member that is arranged under the first board member, and 
a resilient buffer member that is inserted between the first board member and the second board member.

Roberts discloses wherein the frame portions are mounted to one side surface of the board-like resonance board through intermediation of a resilient mounting material (para [24, 68, 72] teaches a plurality of layers 40. Each layer 40 may be metal, wood or wood based material. An adhesive may also be provided between the layers 40);
 the board-like resonance board includes a plurality of wooden boards (Figs 5-8, 10, teaches loudspeaker is made by assembling the layers 40 as a stack, along with the rear plate 51 and the front plate 52, multiple layers 40.  Each layer 40 is a wood-based material such as plywood, see para [68]) that correspond one on one to the plurality of speakers (Fig 10 shows the plurality of loudspeaker drivers 60 and 102, see para [89] and para [90-91] teaches different loudspeaker drivers are mounted with layers 40), and
 a board member to which the plurality of wooden boards are mounted (para [24, 72] teaches an adhesive may also be provided between the successive layers; such an adhesive will ensure an airtight seal), 
wherein the frame portions of the plurality of speakers are mounted respectively to one side surfaces of corresponding ones of the plurality of wooden boards through intermediation of the resilient mounting material (Fig 10, plurality of loudspeakers 60 and 102 are in position mounted on the multiple layers 40/wood boards stack along with the rear plate 51 and the front plate 52), and 
the plurality of wooden boards (Fig 8, the plurality of wooden boards/layers 40, para [68, 76]) mounted respectively to the frame portions each have another side surface that faces the one side surface of a corresponding one of the plurality of wooden boards (Fig 8 shows front plate 51 and rear plate 52 faces the plurality of wooden boards/layers 40), and
 that is mounted to one side surface of the board member through intermediation of the resilient mounting material (para [24, 68, 72] teaches a plurality of layers 40. Each layer 40 may be metal, wood or wood based material. An adhesive may also be provided between the layers 40), and 
a second board member (Fig 8 layers 40) and adhesive provided between layers such as adhesive will ensure an airtight seal.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to mount a second board through intermediation of the resilient mounting material to Nishibori ‘s first board as taught by Roberts. The motivation of using the adhesive will ensure an airtight seal, the airtight cavity produce by multiple layers.
Nishibori as modified by Roberts does not specifically teaches a resilient buffer member that is inserted between the first board member and the second board member.
Honda teaches a resilient buffer/absorbing material such as glass wool may be filled within the enclosure side wall 14 of the enclosure 12 is made of card board, col 3 line 65 – col 4 line 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a resilient buffer member that is inserted between the first board member of Nishibori and the second board member of Roberts as taught by Honda for enhancing the sound absorbing effect, see Honda’s col 4 lines 1-2.
Regarding claim 32, Nishibori discloses the acoustic system according to claim 31, wherein the first board member is a wooden board member (Fig 4b a plywood may be used for embedded plate 60 and 61, para [83-84]).

Regarding claim 33,  Nishibori as modified by Roberts does not teach the acoustic system according to claim 31, wherein the resilient buffer member is made of glass wool or rock wool.  
Honda teaches wherein the resilient buffer member is made of glass wool or rock wool (a resilient buffer/absorbing material such as glass wool, Col 3 lines 65-col 4 line 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the resilient buffer member is made of glass wool or rock wool in Nishibori’s invention as modified by Roberts as 
 taught by Honda for enhancing the sound absorbing effect, see Honda’s col 4 lines 1-2.

Regarding claim 34,  Nishibori as modified by Roberts teaches the acoustic system according to claim 31, wherein the second board member (Fig 8, layers 40, each layer 40 may be wood, para [24, 68, 72]) includes 
a wooden upper-board member (Fig 8 shows a plurality of wood layers 40 are mounting to each other through adhesive, para [24, 68, 72]), 
a wooden lower-board member that is arranged under the wooden upper-board member (Fig 8 shows a wooden lower board/wood layer 40 that is arranged under the wooden upper board member/wood layer 40), and 
Nishibori as modified by Roberts teaches adhesive provided between layers 40, para [24, 72]; an elastomeric sheet (adhesive provided between upper and lower wood layers 40) that is inserted between the wooden upper-board member and the wooden lower-board member (Fig 8 shows).
Nishibori as modified by Roberts does not specifically teach the resilient buffer member.
Honda teaches a resilient buffer/absorbing material such as glass wool may be filled within the enclosure side wall 14 of the enclosure 12 is made of card board, col 3 line 65 – col 4 line 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add a resilient buffer member that is inserted between the first board member of Nishibori and the second board member of Roberts as taught by Honda for enhancing the sound absorbing effect, see Honda’s col 4 lines 1-2.
Regarding claim 35,  Nishibori as modified by Roberts teaches the acoustic system according to claim 31, wherein the holding portion includes a resilient member (para [24, 72] a resilient member/adhesive provided between layers 40) that holds the acoustic apparatus (Fig 10, Para [89] loudspeaker 100) .

Allowable Subject Matter
6.	Claims 21, 23-26, 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 21, 23 and 38 are objected because Nishibori 2007/0086612 in view of Roberts 2015/0208149 fails to teach “wherein the frame portions each have a circular-flat bottom surface, a recessed portion is formed at a center of the circular-flat bottom surface, the resilient mounting material includes one part applied in the recessed portion, and another part applied at least to a part of an outer rim portion of the circular-flat bottom surface, and the frame portions are mounted respectively to the one side surfaces of the corresponding ones of the plurality of wooden boards through intermediation of the one part and the other part of the resilient mounting material.”
	Claim 24 is objected because Nishibori 2007/0086612 in view of Roberts 2015/0208149 fails to teach “wherein the metal board mounted to the frame portion has another side surface that faces the one side surface of the metal board, and that is mounted to the one side surface of the wooden board through intermediation of the resilient mounting material.”
	Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653